DETAILED ACTION
In response to communication filed on 14 September 2020, claims 1-8, 10-16 and 19-20 are amended. Claim 9 is canceled. Claim 21 is added. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September has been entered.

Response to Arguments
Applicant’s arguments, see “Claim Objections”, filed 14 September 2020, have been carefully considered. Based on the amendments, the objections have been withdrawn. 

Applicant’s arguments, see “Rejections Under 35 U.S.C. § 103”, filed 14 September 2020, have been carefully considered and are not persuasive since the arguments are related to  newly added rejections and are addressed in the rejection below. 

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites “the subsequent enabling for the second group” appears to be a typographical error since there is no mention of “a subsequent enabling for the second group” --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “wherein the enablement comprises”. It is not clear if this enablement is related to “enabling the feature for one or more services users in a first group” or “enabling the feature for one or more services users in the second group”. This makes the claim indefinite. For the purposes of applying prior art “wherein the enablement comprises” has been interpreted as --the enablement for one or more services users in the second group--. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1, 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over England et al. (US 2007/0282800 A1, hereinafter “England”) in view of Axtell (US 2016/0291955 A1, hereinafter “Axtell”).

Regarding claim 1, England teaches
A method, comprising: (see England, [0002] “The present invention relates generally to an improved data processing system and in particular to a method… for managing user roles”).
enabling a feature of an instance of (see England, [0097] “enables a user to customize current functions 1021 associated with a particular user role”; [0045] “A user role is a role that can be adopted by a user and has a specific set of functions and responsibilities associated with the role”) a software component by: (see England, [0043] “Application 330 is any software application that provides a large number of functions for a variety of user types”).
organizing a plurality of services users (see England, [0038] “The user roles in the role database are located in a local storage or a remote storage shared by a plurality of different users and is available for use by a plurality of users of the application”; [0045] “the user role may relate to the titles existing in an organization, such as business analyst, developer, or tester… a business analyst may have access to tools supporting the definition of business models and business processes, while a developer may have access to tools supporting the creation and modification of the algorithms associated with the application”) into a plurality of hierarchically organized groups; (see England, Fig. 11; [0099] “a hierarchy of user roles”).
enabling the feature for one or more services users in a first group of the plurality of hierarchically organized groups; (see England, Fig. 10; [0097] “To add a function to current function 1021, a user selects add function button 1024 which in turn displays a list of additional functions that may be associated with Java.TM. developer role 1016”; [0123] “The user is not limited to customizing only predetermined groups of features, but has the ability to innovatively modify any feature within the application” – Java 1016 and Java 1130 has been interpreted as first group; [0099] “a hierarchy of user roles”; [0122] “The user roles in the role database are available to the number of different users for use with an application”).
a second group of the plurality of hierarchically organized groups; and (see England, Fig. 11; [0099] “Hierarchy 1100 is stored in a role database... Hierarchy 1100 is utilized when determining whether a function is associated with a user role… Enterprise Edition (J2EE) 1140 is in the third level”; [0101] “Hierarchy 1100 simplifies the definition and customization of a user by allowing a user role to inherit the functions of another user role”; [0116] “A determination is then made as to whether a set of customized features for the selected user role exists in the role database” – J2EE 1140 is interpreted as second group). 
the second group: (see England, Fig. 11; [0099] “Hierarchy 1100 is stored in a role database... Hierarchy 1100 is utilized when determining whether a function is associated with a user role… Enterprise Edition (J2EE) 1140 is in the third level”; [0101] “Hierarchy 1100 simplifies the definition and customization of a user by allowing a user role to inherit the functions of another user role”; [0116] “A determination is then made as to whether a set of customized features for the selected user role exists in the role database” – J2EE 1140 is interpreted as second group of plurality of hierarchically organized groups).
enabling the feature for one or more services users in the second group (see England, [0099] “A user role in a lower level of hierarchy 1100 inherits the functions of a user role in a higher level of hierarchy 1100. Thus, in the illustrative embodiment, the COBOL 1120 and Java™ 1130 user roles inherits the functions of developer 1110. Likewise, Java™ Platform,  in response to (see England, [0101] “any customizations done to a user role in a higher level will automatically be inherited by the lower level user roles”) enablement of the feature for the one or more services users in the first group (see England, Fig. 10; [0097] “To add a function to current function 1021, a user selects add function button 1024 which in turn displays a list of additional functions that may be associated with Java.TM. developer role 1016”; [0123] “The user is not limited to customizing only predetermined groups of features, but has the ability to innovatively modify any feature within the application” – Java 1016 and Java 1130 has been interpreted as first group; [0122] “The user roles in the role database are available to the number of different users for use with an application”).
England does not explicitly teach determining an enablement value associated with a second group; based on the enablement value associated with the second group: enabling or disabling the feature.  
However, Axtell teaches selectively enabling or disabling features and also teaches 
	determining an enablement value associated with a group of users (see Axtell, [0061] “determine whether the value of that column associated with the particular client is true or false”; [0023] “the term "client credential information" includes electronic data sufficient to identify a particular user, group of users, and/or client facility included within a client feature table for association with a particular set of features that are enabled or disabled for the particular user, group of users, or client facility”).
based on the enablement value associated with a group of users, enabling the features (see Axtell, [0061] “determine whether the value of that column associated with the particular client is true or false. If the value is true, then the feature is enabled for the client and the process proceeds to action 312 where the feature code is executed. Otherwise, the process 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of enablement value, enabling feature for a specific member and comparing enablement values as being disclosed and taught by Axtell in the system taught by England to yield the predictable results of improving selection of particular features and execution of those features in a flexible, robust manner that does not require recompiling or rebuilding of application binaries and libraries (see Axtell, [0062] “embodiments improve selection of particular features and execution of those features in a flexible, robust manner that does not require recompiling or rebuilding of application binaries, libraries, or the like”).

Regarding claim 5, the proposed combination of England and Axtell teaches
wherein the enablement value associated with (see Axtell, [0061] “determine whether the value of that column associated with the particular client is true or false”; [0023] “the term "client credential information" includes electronic data sufficient to identify a particular user, group of users, and/or client facility included within a client feature table for association with a particular set of features that are enabled or disabled for the particular user, group of users, or client facility”) the second group (see England, Fig. 11; [0099] “Hierarchy 1100 is stored in a role database... Hierarchy 1100 is utilized when determining whether a function is associated with a user role… Enterprise Edition (J2EE) 1140 is in the third level”; [0101] “Hierarchy 1100 simplifies the definition and customization of a user by allowing a user role to inherit the functions of another user role”; [0116] “A determination is then made as to whether a set of customized features for the selected user role exists in the role database” – J2EE 1140 is is unique to a services user (see Axtell, [0061] “determine whether the value of that column associated with the particular client is true or false… If the value is true, then the feature is enabled for the client and the process proceeds to action 312 where the feature code is executed” – The value is unique for a specific client and it is either it is true or false) in the second group (see England, Fig. 11; [0099] “Hierarchy 1100 is utilized when determining whether a function is associated with a user role… Enterprise Edition (J2EE) 1140 is in the third level”). The motivation for the proposed combination is maintained. 

Regarding claim 21, the proposed combination of England and Axtell teaches
wherein the enablement value associated with (see Axtell, [0061] “determine whether the value of that column associated with the particular client is true or false”; [0023] “the term "client credential information" includes electronic data sufficient to identify a particular user, group of users, and/or client facility included within a client feature table for association with a particular set of features that are enabled or disabled for the particular user, group of users, or client facility”) the second group (see England, Fig. 11; [0099] “Hierarchy 1100 is stored in a role database... Hierarchy 1100 is utilized when determining whether a function is associated with a user role… Enterprise Edition (J2EE) 1140 is in the third level”; [0101] “Hierarchy 1100 simplifies the definition and customization of a user by allowing a user role to inherit the functions of another user role”; [0116] “A determination is then made as to whether a set of customized features for the selected user role exists in the role database” – J2EE 1140 is interpreted as second group) identifies a portion of the one or more services users (see Axtell, [0035] “to identify a particular user and/or client facility from information provided to the apparatus”) in the second group (see England, Fig. 11; [0099] “Hierarchy 1100 is stored in a role database... Hierarchy 1100 is utilized when determining whether a function is associated with a user role… Enterprise Edition (J2EE) 1140 is in the third level”; [0101] “Hierarchy 1100 .

Claims 2-4, 11-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over England et al. (US 2007/0282800 A1, hereinafter “England”) in view of Axtell (US 2016/0291955 A1, hereinafter “Axtell”) further in view of Singh et al. (US 8,788,407 B1, hereinafter “Singh”).

Regarding claim 11, England teaches
A method, comprising: (see England, [0002] “The present invention relates generally to an improved data processing system and in particular to a method… for managing user roles”).
enabling a feature of an instance of (see England, [0097] “enables a user to customize current functions 1021 associated with a particular user role”; [0045] “A user role is a role that can be adopted by a user and has a specific set of functions and responsibilities associated with the role”) a software component by: (see England, [0043] “Application 330 is any software application that provides a large number of functions for a variety of user types”).
executing, by a computing device, the instance of (see England, [0032] “applications executing on data processing system”) the software component comprising the feature; (see England, [0043] “Application 330 is any software application that provides a large number of functions for a variety of user types”).
the instance of the software component; (see England, [0043] “Application 330 is any software application that provides a large number of functions for a variety of user types”).
enabling for a first group of a plurality of hierarchical groups comprising a plurality of users, the feature (see England, Fig. 11; [0099] “A user role in a lower level of hierarchy 1100 inherits the functions of a user role in a higher level of hierarchy 1100. Thus, in the illustrative embodiment, the COBOL 1120 and Java™ 1130 user roles inherits the functions of developer 1110. Likewise, Java™ Platform, Enterprise Edition (J2EE) 1140 inherits the functions of Java™ 1130” – J2EE 1140 is interpreted as a first group of plurality of hierarchically organized groups; [0122] “The user roles in the role database are available to the number of different users for use with an application”) for the instance of the software component (see England, [0043] “Application 330 is any software application that provides a large number of functions for a variety of user types”) in response to (see England, [0101] “any customizations done to a user role in a higher level will automatically be inherited by the lower level user roles”) enablement of the feature for one or more users in a second group of the plurality of hierarchical groups, (see England, Fig. 10; [0097] “To add a function to current function 1021, a user selects add function button 1024 which in turn displays a list of additional functions that may be associated with Java.TM. developer role 1016”; [0123] “The user is not limited to customizing only predetermined groups of features, but has the ability to innovatively modify any feature within the application” – Java 1016 and Java 1130 has been interpreted as second group; [0122] “The user roles in the role database are available to the number of different users for use with an application”) wherein the second group is at higher hierarchical level relative to the first group (see England, Fig. 11 – JAVA 1130 that is interpreted as second group is at a higher hierarchical level compared to JAVA PLATFORM ENTERPRISE EDITION (J2EE) – 1140 that is interpreted as first group).  
England does not explicitly teach calculating an enablement value based on information specific to the instance of the software component; comparing the enablement value to a threshold value; and based on the comparison: enabling the feature. 
However, Axtell teaches selectively enabling or disabling features and also teaches
calculating an enablement value based on information specific to applications (see Axtell, [0037] “The feature management circuitry 112 may include various query processing systems, application programming interfaces, and graphical user interfaces for extracting feature information for particular users and/or client facilities, editing feature information for the users and/or client facilities (e.g., enabling or disabling particular features for particular users), adding or editing information for particular features (e.g., adding new features or changing the status of a feature to or from a "beta" state))”; [0064] “the client feature table may be modified by the process… to enable or disable appropriate features under test within the client feature table for a first application instance (e.g., application execution context)”). 
comparing (see Axtell, [0061] “by comparing whether a value of a column of the client feature table corresponding to the feature identifier as identified in the feature metadata table is "true" or "1"… to determine whether the value of that column associated with the particular client is true or false”; [0063] “to compare and contrast the impact of particular features enabled”) the enablement value (see Axtell, [0064] “the client feature table may be modified by the process… to enable or disable appropriate features under test within the client feature table for a first application instance (e.g., application execution context)”).
based on the comparison: enabling the features (see Axtell, [0061] “by comparing whether a value of a column of the client feature table corresponding to the feature identifier as identified in the feature metadata table is "true" or "1"… to determine whether the value of that column associated with the particular client is true or false. If the value is true, then the feature is enabled for the client and the process proceeds to action 312 where the feature code is executed. Otherwise, the process proceeds to action 316 and the feature code is not executed”; [0023] “the term "client credential information" includes electronic data sufficient to identify a particular user, group of users, and/or client facility included within a client feature table for association with a particular set of features that are enabled or disabled for the particular user, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of enablement value, enabling feature for a specific member and comparing enablement values as being disclosed and taught by Axtell in the system taught by England to yield the predictable results of improving selection of particular features and execution of those features in a flexible, robust manner that does not require recompiling or rebuilding of application binaries and libraries (see Axtell, [0062] “embodiments improve selection of particular features and execution of those features in a flexible, robust manner that does not require recompiling or rebuilding of application binaries, libraries, or the like”).
The proposed combination of England and Axtell does not explicitly teach comparing the enablement value to a threshold value.
However, Singh teaches cluster scores and also teaches
comparing score to a threshold value; and (see Singh, [col51 line23] “may compare the calculated Z-score, for each event type on each host, to a threshold”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of comparing a value to a threshold value, adjusting, readjusting threshold values and querying a remote system as being disclosed and taught by Singh, in the system taught by the proposed combination of England and Axtell to yield the predictable results of effectively analyzing the data of various data entities (see Singh, [col12 line4] “the data analysis system may enable a user to efficiently perform analysis and investigations of various data entities and clusters of data entities”).

Regarding claim 20, England teaches
An apparatus, comprising: (see England, [0002] “The present invention relates generally to an improved data processing system and in particular to… apparatus for managing user roles”).
one or more processors configured to: (see England, Fig. 1; [0025] “Network data processing system 100 is a network of computers”).
enable a feature of an instance of (see England, [0097] “enables a user to customize current functions 1021 associated with a particular user role”; [0045] “A user role is a role that can be adopted by a user and has a specific set of functions and responsibilities associated with the role”) a software component by: (see England, [0043] “Application 330 is any software application that provides a large number of functions for a variety of user types”).
executing the instance of (see England, [0032] “applications executing on data processing system”) the software component comprising the feature; (see England, [0043] “Application 330 is any software application that provides a large number of functions for a variety of user types”).
the instance of the software component; (see England, [0043] “Application 330 is any software application that provides a large number of functions for a variety of user types”).
enabling for a first group, the feature (see England, Fig. 11; [0099] “A user role in a lower level of hierarchy 1100 inherits the functions of a user role in a higher level of hierarchy 1100. Thus, in the illustrative embodiment, the COBOL 1120 and Java™ 1130 user roles inherits the functions of developer 1110. Likewise, Java™ Platform, Enterprise Edition (J2EE) 1140 inherits the functions of Java™ 1130” – J2EE 1140 is interpreted as a first group of plurality of hierarchically organized groups; [0122] “The user roles in the role database are available to the number of different users for use with an application”) for the instance of the software component (see England, [0043] “Application 330 is any software application that provides a large number of functions for a variety of user types”) in response to (see England, [0101] “any customizations done to a user role in a higher level will automatically be inherited by enablement of the feature for one or more members of a second group (see England, Fig. 10; [0097] “To add a function to current function 1021, a user selects add function button 1024 which in turn displays a list of additional functions that may be associated with Java.TM. developer role 1016”; [0123] “The user is not limited to customizing only predetermined groups of features, but has the ability to innovatively modify any feature within the application” – Java 1016 and Java 1130 has been interpreted as second group; [0122] “The user roles in the role database are available to the number of different users for use with an application”) at higher hierarchical level relative to the first group (see England, Fig. 11 – JAVA 1130 that is interpreted as second group is at a higher hierarchical level compared to JAVA PLATFORM ENTERPRISE EDITION (J2EE) – 1140 that is interpreted as first group).
England does not explicitly teach determining an enablement value based on information specific to the instance of the software component; comparing the enablement value to a threshold value; and based on the comparison: enabling the feature. 
However, Axtell teaches selectively enabling or disabling features and also teaches
determining an enablement value based on information specific to (see Axtell, [0059] “feature information from a data table that includes data as to which features are enabled for which clients may be retrieved. The client credential information may be utilized as part of a lookup operation to identify a particular row or data entry of a client feature table, such as the client feature table”; [0061] “a determination is made as to whether the feature is enabled for the client… determine whether the value of that column associated with the particular client is true or false”). 
comparing (see Axtell, [0061] “by comparing whether a value of a column of the client feature table corresponding to the feature identifier as identified in the feature metadata table is "true" or "1"… to determine whether the value of that column associated with the particular client is true or false”; [0063] “to compare and contrast the impact of particular features enabled”) the enablement value (see Axtell, [0064] “the client feature table may be modified by the process… 
based on the comparison: enabling the features (see Axtell, [0061] “by comparing whether a value of a column of the client feature table corresponding to the feature identifier as identified in the feature metadata table is "true" or "1"… to determine whether the value of that column associated with the particular client is true or false. If the value is true, then the feature is enabled for the client and the process proceeds to action 312 where the feature code is executed. Otherwise, the process proceeds to action 316 and the feature code is not executed”; [0023] “the term "client credential information" includes electronic data sufficient to identify a particular user, group of users, and/or client facility included within a client feature table for association with a particular set of features that are enabled or disabled for the particular user, group of users, or client facility”; [0063] “to compare and contrast the impact of particular features enabled”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of enablement value, enabling feature for a specific member and comparing enablement values as being disclosed and taught by Axtell in the system taught by England to yield the predictable results of improving selection of particular features and execution of those features in a flexible, robust manner that does not require recompiling or rebuilding of application binaries and libraries (see Axtell, [0062] “embodiments improve selection of particular features and execution of those features in a flexible, robust manner that does not require recompiling or rebuilding of application binaries, libraries, or the like”).
The proposed combination of England and Axtell does not explicitly teach comparing the enablement value to a threshold value.
However, Singh teaches cluster scores and also teaches
to a threshold value; and (see Singh, [col51 line23] “may compare the calculated Z-score, for each event type on each host, to a threshold”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of comparing a value to a threshold value, adjusting, readjusting threshold values and querying a remote system as being disclosed and taught by Singh, in the system taught by the proposed combination of England and Axtell to yield the predictable results of effectively analyzing the data of various data entities (see Singh, [col12 line4] “the data analysis system may enable a user to efficiently perform analysis and investigations of various data entities and clusters of data entities”).

Regarding claim 2, the proposed combination of England and Axtell teaches
wherein the enablement comprises… (see England, [0099] “A user role in a lower level of hierarchy 1100 inherits the functions of a user role in a higher level of hierarchy 1100. Thus, in the illustrative embodiment, the COBOL 1120 and Java™ 1130 user roles inherits the functions of developer 1110. Likewise, Java™ Platform, Enterprise Edition (J2EE) 1140 inherits the functions of Java™ 1130” – J2EE 1140 is interpreted as second group of plurality of hierarchically organized groups; [0122] “The user roles in the role database are available to the number of different users for use with an application”) the enablement value… (see Axtell, [0061] “determine whether the value of that column associated with the particular client is true or false… If the value is true, then the feature is enabled for the client and the process proceeds to action 312 where the feature code is executed”) the second group (see England, Fig. 11; [0099] “Hierarchy 1100 is utilized when determining whether a function is associated with a user role… Enterprise Edition (J2EE) 1140 is in the third level”).
The proposed combination of England and Axtell does not explicitly teach determining that the enablement value is below a threshold value, the threshold value being associated with the second group. 

determining that score (see Singh, [col54 line41] “the system may determine that a cluster having a cluster score below a particular threshold“) is below a threshold value, the threshold value being associated with a cluster (see Singh, [col54 line41] “the system may determine that a cluster having a cluster score below a particular threshold“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of comparing a value to a threshold value, adjusting, readjusting threshold values and querying a remote system as being disclosed and taught by Singh, in the system taught by the proposed combination of England and Axtell to yield the predictable results of effectively analyzing the data of various data entities (see Singh, [col12 line4] “the data analysis system may enable a user to efficiently perform analysis and investigations of various data entities and clusters of data entities”).

Regarding claim 3, the proposed combination of England, Axtell and Singh teaches
adjusting the threshold value associated with (see Singh, [col54 line50] “adjust the thresholds”; [col54 line41] “the system may determine that a cluster having a cluster score below a particular threshold“) the second group; and (see England, Fig. 11; [0099] “Hierarchy 1100 is utilized when determining whether a function is associated with a user role… Enterprise Edition (J2EE) 1140 is in the third level”).
enabling the feature for an additional services user (see Axtell, [0022] “selective enablement of application features and a particular user or client facility, such that particular features are enabled within the application execution”) in the second group (see England, Fig. 11; [0099] “Hierarchy 1100 is utilized when determining whether a function is associated with a user role… Enterprise Edition (J2EE) 1140 is in the third level”) based on a comparison of an enablement value associated with (see Axtell, [0061] “by comparing whether a value of a column of the client feature table corresponding to the feature identifier as identifier”) the additional services user (see Axtell, [0022] “a particular user or client facility”) to the adjusted threshold value (see Singh, [col54 line50] “adjust the thresholds”; [col54 line41] “the system may determine that a cluster having a cluster score below a particular threshold“). The motivation for the proposed combination is maintained. 

Regarding claim 4, the proposed combination of England, Axtell and Singh teaches
re-adjusting the threshold value associated with (see Singh, [col49 line11] “a particular range of thresholds requires additional analysis”; [col49 line13] “an analyst may adjust the thresholds” – Adjusting a threshold may happen several times) the second group; and (see England, Fig. 11; [0099] “Hierarchy 1100 is utilized when determining whether a function is associated with a user role… Enterprise Edition (J2EE) 1140 is in the third level”).
disabling (see England, [0092] “delete a particular function for a user role”) the feature for the additional services user (see Axtell, [0023] “association with a particular set of features that are… disabled for the particular user”) in the second group (see England, Fig. 11; [0099] “Hierarchy 1100 is utilized when determining whether a function is associated with a user role… Enterprise Edition (J2EE) 1140 is in the third level”) based on the re-adjusted threshold (see Singh, [col49 line11] “a particular range of thresholds requires additional analysis”; [col49 line13] “an analyst may adjust the thresholds” – Adjusting a threshold may happen several times in Singh). The motivation for the proposed combination is maintained. 

Regarding claim 12, the proposed combination of England, Axtell and Singh teaches
querying a remote system (see Singh, [col18 line9] “query to a remote relational database system”) to determine whether the feature is enabled for each user (see Axtell, [0051] “to determine which features are enabled for that application execution context ( e.g., which elements of the appropriate row of the client feature table are a value of 1 )”) in the second group (see England, [0122] “The user roles in the role database are available to the  The motivation for the proposed combination is maintained. 

Regarding claim 13, the proposed combination of England, Axtell and Singh teaches
wherein determining that the feature is enabled for each user (see Axtell, [0051] “to determine which features are enabled for that application execution context (e.g., which elements of the appropriate row of the client feature table are a value of 1 )”) in the second group comprises: (see England, [0122] “The user roles in the role database are available to the number of different users for use with an application”; [0097] “To add a function to current function 1021, a user selects add function button 1024 which in turn displays a list of additional functions that may be associated with Java.TM. developer role 1016” - Java 1016 and Java 1130 has been interpreted as second group)
adjusting the threshold value; and (see Singh, [col54 line50] “adjust the thresholds”; [col54 line41] “the system may determine that a cluster having a cluster score below a particular threshold“).
re-comparing (see Axtell, [0061] “by comparing whether a value of a column of the client feature table corresponding to the feature identifier as identifier”; [0066] “various other testing techniques to compare and contrast the performance of each application instance”) the enablement value (see Axtell, [0064] “the client feature table may be modified by the process… to enable or disable appropriate features under test within the client feature table for a first application instance (e.g., application execution context)”) to the threshold value (see Singh, [col51 line23] “may compare the calculated Z-score, for each event type on each host, to a threshold”). The motivation for the proposed combination is maintained. 

Regarding claim 17, the proposed combination of England, Axtell and Singh teaches
further comprising determining an edition of (see Axtell, [0065] “the first application instance and the second application instance may be the same version”) the instance of the software component (see England, [0043] “Application 330 is any software application that provides a large number of functions for a variety of user types”). The motivation for the proposed combination is maintained. 

Regarding claim 18, the proposed combination of England, Axtell and Singh teaches
further comprising determining whether a customer associated (see Axtell, [0043] “for determining an identity of a client”) with the instance of the software component (see England, [0043] “Application 330 is any software application that provides a large number of functions for a variety of user types”) is a member of (see England, [0107] “allow the user to share and access customized user roles 1200 with multiple users”) a hierarchical group (see England, [0103] “user role view 1210 is structured in a hierarchy of user roles. Developer role 1212 is the first level, COBOL role 1214 and Java™ role 1216 are in the second level, and Java™ Platform, Enterprise Edition (J2EE) role 1218 is in the third level”). The motivation for the proposed combination is maintained. 

Regarding claim 19, the proposed combination of England, Axtell and Singh teaches
wherein the enablement for the first group is further based on rollout settings associated with the feature (see Axtell, [0061] “If the value is true, then the feature is enabled for the client and the process proceeds to action 312 where the feature code is executed. Otherwise, the process proceeds to action 316 and the feature code is not executed”; Fig. 11; [0099] “Hierarchy 1100 is utilized when determining whether a function is associated with a user . 
  
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over England and Axtell in view of Kako (US 2017/0264507 A1, hereinafter “Kako”).

Regarding claim 6, the proposed combination of England and Axtell teaches
wherein the enablement value associated with (see Axtell, [0061] “determine whether the value of that column associated with the particular client is true or false”; [0023] “the term "client credential information" includes electronic data sufficient to identify a particular user, group of users, and/or client facility included within a client feature table for association with a particular set of features that are enabled or disabled for the particular user, group of users, or client facility”) the second group comprises (see England, Fig. 11; [0099] “Hierarchy 1100 is stored in a role database... Hierarchy 1100 is utilized when determining whether a function is associated with a user role… Enterprise Edition (J2EE) 1140 is in the third level”; [0101] “Hierarchy 1100 simplifies the definition and customization of a user by allowing a user role to inherit the functions of another user role”; [0116] “A determination is then made as to whether a set of customized features for the selected user role exists in the role database” – J2EE 1140 is interpreted as second group of plurality of hierarchically organized groups).
The proposed combination of England and Axtell does not explicitly teach a randomly generated number. 
However, Kako teaches processing identifier information and also teaches
a randomly generated number (see Kako, [0104] “the generation unit 18 generates a random ID”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of generating a value as being disclosed 

Regarding claim 7, the proposed combination of England and Axtell teaches
wherein the enablement value associated with (see Axtell, [0061] “determine whether the value of that column associated with the particular client is true or false”; [0023] “the term "client credential information" includes electronic data sufficient to identify a particular user, group of users, and/or client facility included within a client feature table for association with a particular set of features that are enabled or disabled for the particular user, group of users, or client facility”) the second group comprises… (see England, Fig. 11; [0099] “Hierarchy 1100 is stored in a role database... Hierarchy 1100 is utilized when determining whether a function is associated with a user role… Enterprise Edition (J2EE) 1140 is in the third level”; [0101] “Hierarchy 1100 simplifies the definition and customization of a user by allowing a user role to inherit the functions of another user role”; [0116] “A determination is then made as to whether a set of customized features for the selected user role exists in the role database” – J2EE 1140 is interpreted as second group of plurality of hierarchically organized groups) an identification for a services user (see Axtell, [0004] “client feature table using at least the client credential information, determining, based on the feature identifier and the feature information”) in the second group and (see England, Fig. 11; [0099] “Hierarchy 1100 is utilized when determining whether a function is associated with a user role… Enterprise Edition (J2EE) 1140 is in the third level”) an identification of the feature (see Axtell, [0004] “client feature table using at least the client credential information, determining, based on the feature identifier and the feature information”).  
The proposed combination of England and Axtell does not explicitly teach a hash of. 
However, Kako teaches processing identifier information and also teaches
a hash of (see Kako, [0079] “a hash value calculated by using a predetermined hash function”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of generating a value as being disclosed and taught by Kako, in the system taught by the proposed combination of England and Axtell to yield the predictable results of effectively managing and communicating data (see Kako, [0005] “communication states among terminals are managed by a server so as to identify an infection suspected person. For example, a mobile terminal performs short-range communication with another nearby mobile terminal so as to acquire an ID of the other mobile terminal and register contact information including an ID thereof, time, and the ID of the other mobile terminal, and the like into a server. The server manages contact information received from each mobile terminal. When an ID of an infected person, infected time, and the like are notified, the server extracts IDs associated with the ID of the infected person from the contact information so as to identify infection suspected persons”).

Claim 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over England and Axtell in view of Allot (US 2009/0307596 A1, hereinafter “Allot”).

Regarding claim 8, the proposed combination of England and Axtell teaches
wherein the subsequent enabling for the second group… (see England, [0099] “A user role in a lower level of hierarchy 1100 inherits the functions of a user role in a higher level of hierarchy 1100. Thus, in the illustrative embodiment, the COBOL 1120 and Java™ 1130 user roles inherits the functions of developer 1110. Likewise, Java™ Platform, Enterprise Edition (J2EE) 1140 inherits the functions of Java™ 1130” – J2EE 1140 is interpreted as second group of plurality of hierarchically organized groups; [0122] “The user roles in the role database are available to the number of different users for use with an application”) in the first group (see England, Fig. 10; [0097] “To add a function to current function 1021, a user selects add function button 1024 which in turn displays a list of additional functions that may be associated with Java.TM. developer role 1016”; [0123] “The user is not limited to customizing only predetermined groups of features, but has the ability to innovatively modify any feature within the application” – Java 1016 and Java 1130 has been interpreted as first group; [0122] “The user roles in the role database are available to the number of different users for use with an application”).  
The proposed combination of England and Axtell does not explicitly teach enabling for the second group occurs after the feature has been enabled for each of the one or more services users in the first group. 
However, Allot teaches inheriting properties and also teaches
criteria in inherited in tree structure that occurs after the feature has been enabled for each of the one or more services users transmitted from a group level (see Allot, [0016] “the shared criteria can be applied to a group of users or to each user of the group by inheritance”; [0032] “these shared criteria can also be defined at the group level and thus transmitted by inheritance to users belonging to the group's tree structure… at each level of the inheritance hierarchy: <parent groups> <user> <displet>”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of inheriting properties as being 

Regarding claim 10, the proposed combination of England and Axtell teaches
wherein the feature must be enabled… (see England, [0099] “A user role in a lower level of hierarchy 1100 inherits the functions of a user role in a higher level of hierarchy 1100. Thus, in the illustrative embodiment, the COBOL 1120 and Java™ 1130 user roles inherits the functions of developer 1110. Likewise, Java™ Platform, Enterprise Edition (J2EE) 1140 inherits the functions of Java™ 1130”; [0097] “To add a function to current function 1021, a user selects add function button 1024 which in turn displays a list of additional functions that may be associated with Java.TM. developer role 1016”; [0072] “The determination of which features are available to a user is based upon information contained in a role database… The user interface container takes the information from the role database and translates the functions into a feature. The features are provided to the user interface container directly by an application or plug-in. The association of the function to the feature is typically encoded within the application or plug-in… If the information for the specified user role is modified in the role database, the user interface container presents a set of customized features to the user”) in a higher level group in the plurality of hierarchically organized groups before the feature can be enabled for… (see England, [0099] “A user role in a lower level of hierarchy 1100 inherits the functions of a user role in a higher level of hierarchy 1100. Thus, in the illustrative embodiment, the COBOL 1120 and Java™ 1130 user roles inherits the functions of developer 1110.  in a lower level group in the plurality of hierarchically organized groups (see England, [0099] “A user role in a lower level of hierarchy 1100 inherits the functions of a user role in a higher level of hierarchy 1100. Thus, in the illustrative embodiment, the COBOL 1120 and Java™ 1130 user roles inherits the functions of developer 1110. Likewise, Java™ Platform, Enterprise Edition (J2EE) 1140 inherits the functions of Java™ 1130”; [0097] “To add a function to current function 1021, a user selects add function button 1024 which in turn displays a list of additional functions that may be associated with Java.TM. developer role 1016”; [0072] “The determination of which features are available to a user is based upon information contained in a role database… The user interface container takes the information from the role database and translates the functions into a feature. The features are provided to the user interface container directly by an application or plug-in. The association of the function to the feature is typically encoded within the application or plug-in… If the information for the specified user role is modified in the role database, the user interface container presents a set of customized features to the user”).
The proposed combination of England and Axtell does not explicitly teaches feature must be enabled for each of the one or more services users in a higher level group before the feature can be enabled for any of the one or more service users in a lower level group.  

	applying criteria for each of the one or more services users in higher level before the feature is enabled (see Allot, [0018] “factorizing the definitions of the shared criteria at the user/group levels… filtering criteria can be applied to the higher levels of the group hierarchy enabling”) any of the one or more services users in lower level in the tree (see Allot, [0016] “the shared criteria can be applied to a group of users or to each user of the group by inheritance”; [0018] “factorizing the definitions of the shared criteria at the user/group levels… filtering criteria can be applied to the higher levels of the group hierarchy enabling”; [0032] “these shared criteria can also be defined at the group level and thus transmitted by inheritance to users belonging to the group's tree structure… at each level of the inheritance hierarchy: <parent groups> <user> <displet>”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of inheriting properties as being disclosed and taught by Allot, in the system taught by the proposed combination of England and Axtell to yield the predictable results of effectively managing user variables as shared criteria parameters (see Allot, [0027] “the user variables can be employed as shared criteria parameters, further improving their ability to be reused (the user variables can be provided by scripts). These parameters or definitions are saved in the platform database and can be deployed to other portals by using conventional import/export mechanisms. For implementation, the routines load the shared criteria of each user, of his or her group, of the parent group, etc.”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over England, Axtell and Singh in view of Feruichi et al. (US 2017/0164198 A1, hereinafter “Feruichi”).

Regarding claim 14, the proposed combination of England, Axtell and Singh teaches
further comprising: based on the re-comparing: (see Axtell, [0061] “by comparing whether a value of a column of the client feature table corresponding to the feature identifier as identifier”; [0066] “various other testing techniques to compare and contrast the performance of each application instance”).  
enabling the feature (see England, [0092] “function is associated with a particular user role”) for the first group (see England, Fig. 11; [0099] “Hierarchy 1100 is utilized when determining whether a function is associated with a user role… Enterprise Edition (J2EE) 1140 is in the third level”) when the enablement value is (see Axtell, [0064] “the client feature table may be modified by the process… to enable or disable appropriate features under test within the client feature table for a first application instance (e.g., application execution context)”) below the threshold value; and (see Singh, [col54 line42] “may determine that… below a particular threshold”). 
disabling the feature (see England, [0092] “delete a particular function for a user role”) for the first group (see England, Fig. 11; [0099] “Hierarchy 1100 is utilized when determining whether a function is associated with a user role… Enterprise Edition (J2EE) 1140 is in the third level”) when the enablement value is (see Axtell, [0064] “the client feature table may be modified by the process… to enable or disable appropriate features under test within the client feature table for a first application instance (e.g., application execution context)”).
The proposed combination of England, Axtell and Singh does not explicitly teach the enablement value is above the threshold value.
	However, Feruichi teaches disabling features and also teaches
disabling features when value is above the threshold value (see Feruichi, [0054] “a VM server connection may be disconnected (or various features of a VM may be disabled) when… exceeds a certain threshold value”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of managing application features based on .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over England, Axtell and Singh in view of Kako.

Regarding claim 15, the proposed combination of England, Axtell and Singh teaches
wherein calculating the enablement value comprises… (see Axtell, [0037] “The feature management circuitry 112 may include various query processing systems, application programming interfaces, and graphical user interfaces for extracting feature information for particular users and/or client facilities, editing feature information for the users and/or client facilities (e.g., enabling or disabling particular features for particular users), adding or editing information for particular features (e.g., adding new features or changing the status of a feature to or from a "beta" state))”; [0064] “the client feature table may be modified by the process… to enable or disable appropriate features under test within the client feature table for a first application instance (e.g., application execution context)”) an identification associated with the feature with a customer identification (see Axtell, [0004] “client feature table using at least the client credential information, determining, based on the feature identifier and the feature information”).
The proposed combination of England, Axtell and Singh does not explicitly teach hashing. 

hashing (see Kako, [0079] “a hash value calculated by using a predetermined hash function”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of generating a value as being disclosed and taught by Kako, in the system taught by the proposed combination of England, Axtell and Singh to yield the predictable results of effectively managing and communicating data (see Kako, [0005] “communication states among terminals are managed by a server so as to identify an infection suspected person. For example, a mobile terminal performs short-range communication with another nearby mobile terminal so as to acquire an ID of the other mobile terminal and register contact information including an ID thereof, time, and the ID of the other mobile terminal, and the like into a server. The server manages contact information received from each mobile terminal. When an ID of an infected person, infected time, and the like are notified, the server extracts IDs associated with the ID of the infected person from the contact information so as to identify infection suspected persons”).

Regarding claim 16, the proposed combination of England, Axtell and Singh teaches
wherein the enablement value is (see Axtell, [0064] “the client feature table may be modified by the process… to enable or disable appropriate features under test within the client feature table for a first application instance (e.g., application execution context)”).
However, Kako teaches processing identifier information and also teaches
a randomly generated number (see Kako, [0104] “the generation unit 18 generates a random ID”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of generating a value as being disclosed and taught by Kako, in the system taught by the proposed combination of England, Axtell and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571)270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/VAISHALI SHAH/Examiner, Art Unit 2158